Case 1:18-cv-00861-GBD Document 88 Filed 08/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NESTOR GONZALEZ NUNEZ, NESTOR
SANCHEZ, DANIEL VENTURA, and JOSE
MANUEL JIMENEZ MENDIOLA, individually
and on behalf of others similarly situated, and
JUAN CARLOS MOREIRA,

 

Plaintiffs, 18 Civ. 861 (GBD)
-against-
R. GROSS DAIRY KOSHER RESTAURANT
INC., d/b/a Mr. Broadway, YUVAL ZARAI, and
MOTI ZILBER,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiffs and Defendants have reached a settlement in this FLSA action and jointly move
this Court for an order approving the settlement. (ECF No. 87) This Court, having reviewed the
terms of the parties’ settlement agreement pursuant to Cheeks v. Freeport Pancake House, Inc.,
796 F.3d 199 (2d Cir. 2015), and their joint motion for settlement approval, together with the
exhibits attached thereto, hereby GRANTS the parties’ motion and FURTHER ORDERS that:

1. The settlement payment to Plaintiffs in the amount of $105,000.00 is approved;

2. The payment of attorneys’ fees and expenses to Plaintiffs’ attorneys in the amount of

$70,000.00 is approved.

Dated: New York, New York
August 18, 2020
SO ORDERED.

Pisa, B. Doth
GOR B. DANIELS
ited'‘States District Judge

 

 
